DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 11/04/2021 responsive to the Office Action filed 08/04/2021 has been entered. Claims 1, 2, 4-8, 11, 12, 14 and 18-20 have been amended. Claims 3, 10 and 15 have been canceled. New claims 21-23 have been added. Claims 12-14 and 16-17 were previously withdrawn. Claims 1, 2, 4-9, 11-14 and 16-23 are pending in this application.
Upon further consideration of the previous office action and upon updating searches, the indication of allowable subject matter of claim 4 has been withdrawn because of the reason recited in the Response to Arguments and the current rejection below.
Thus, the following action is a second non-final office action.

Response to Arguments

Claim 1 has been amended to address the informality, thus the objection of claim 1 has been withdrawn.
Claim 20 has been amended to address the indefiniteness, thus the rejection of claim 20 under 112(b) has been withdrawn.
Applicant arguments, see Amendments pages 8-12 filed 11/04/2021, with respect to the rejection of the claims 1 and 18 under 102 have been fully considered. The rejection of claims 1 and 18 under 102 has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claim 1 under 103 is made in view of Jones et al. (US 2016/0339661) and Hirabayashi (US 2019/0118420), and a new ground(s) of rejection of claim 18 under 103 is made in view of Jones et al. (US 2016/0339661).
Applicant argues that “Jones fails to disclose an external surface of the central component that is separated from the upper, lower, leading edge, and trailing edge components… In Fig. 4, Jones depicts the central component in contact with the other components all along the periphery.” (page 8)
These arguments are found to be unpersuasive because:
Even though the central component 104 is in contact with the outer components 72, 76, 84, 92 in Fig. 4, the central component 104 is removable from the main body composed of the components 72, 76, 84, 92, thus it is not bonded or attached to the main body (i.e., the central component 104 is an independent structure from the main body.) and the claim does not recite any gap between the first plug and the main body, therefore it is separated from the main body and meets the claim.


These arguments are found to be unpersuasive because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the components are additively manufactured with connecting links) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, it is noted that the claim is not a method but a product claim. Claims including “additive manufactured” are considered product–by-process claims. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Applicant further argues that “Jones is silent as to links configured to break or be cut… Disassembly of any segments of which a component may be comprised is not needed, nor mentioned by Jones. Only disconnection of the components of the mandrel is taught. Jones does not teach or suggest breaking connecting cables. Nor does Jones teach or suggest breaking any element of the disclosed mandrel. Rather, Jones suggests disconnecting elements that are removably coupled.” (page 9-10) and “Between segments, which may or may not be disassembled, Jones teaches either permanent or removable coupling. Jones is not explicit as to which connection type should be used under which circumstance, but one skilled in the art would clearly understand the suggestion to choose a removable coupling when disconnection of segments is desired. Jones does not teach breaking of any of the disclosed permanent connections, nor any method which would inherently require such breaking.” (page 10-11)
These arguments are found to be unpersuasive because:
Jones teaches that a mandrel 70 comprises components 72, 76, 84, 92, 104 and the adjacent sides of the components 72, 76, 84, 92 are removably coupled using keyway grooves and/or magnets, although the invention is not particularly limited to a mechanism by which the components are connected to maintain a shape, and while shown with a particular number and shape of components, it is understood that the number and shapes of the components is not specifically limited to the shown numbers 
Furthermore, Jones teaches that one or more of the components 72, 76, 84, 92, 104 may include one or more cables arranged within the component and extending at least partially over the length of the mandrel 70 to improve the strength of the component and also allow for easier removal of a particular piece (Pa [0047]). That is, Jones implies disassembly of pieces of which a component is comprised and which are coupled using the embedded cable.
Alternatively, even though Jones only mentions using keyway grooves and/or magnets for removably coupling the components 72, 76, 84, 92, one would have found it obvious to use the embedded cables for the same purpose as Jones teaches the way to couple the segments. Applicant’s allegation that “one skilled in the art would clearly 

Claim Objections

Claim 11 is objected to because of the following informalities: Applicant has been advised to replace “an external force” in line 3 with --the threshold applied force--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Hirabayashi (US 2019/0118420).

With respect to claim 1, Jones teaches a mandrel (“70”, Pa [0040] and Fig. 4) comprising:
a plurality of separable segments (“an upper component 72”, “a leading edge component 76”, “A lower component 84”, and “the trailing edge component 92”, Pa [0040] and [0041]) arranged to form a main body having a first end, a second end, and an internal cavity (“the mandrel 70 includes a plurality of components arranged to form a shape with an outer mold line generally complementary to an inner mold line of the spar cavity 34.”, Pa [0040]; “a space formed between the upper component 72, the leading edge component 76, the lower component 84, and the trailing edge component 92”, Pa [0042]), each separable segment connected to adjacent segments (Fig. 4), wherein the 
a first plug (“a center component 104”) connected to the first end of the main body (Fig. 4) and configured to support the main body (“The center component 104 is configured to retain the upper, lower, leading edge, and trailing edge components 72, 76, 84, 92 in a desired position.”, Pa [0042]), including a support member (“104”) inside the internal cavity, the support member having an external surface that is separated from the main body (Even though the central component 104 is in contact with the outer components 72, 76, 84, 92 in Fig. 4, the central component 104 is removable from the main body composed of the components 72, 76, 84, 92, thus it is not bonded or attached to the main body (i.e., the central component 104 is an independent structure from the main body.) and the claim does not recite any gap between the first plug and the main body, therefore it is separated from the main body and meets the claim.)

Jones is silent to a cap portion outside the internal cavity.
In the same field of endeavor, composite forming jig for forming a composite, Hirabayashi teaches that the composite forming jig 1 includes a core 3 and a rigid reinforcing jig 4 inserted into the core 3 to allow the core 3 to maintain the function of retaining the shape (Pa [0037], [0039]), and the core 3 needs to be pulled out of the hollow region R of either one of the composite structure body O and the dry preform and the reinforcing jig 4 needs to be pulled out of the core 3 to allow the core 3 to be folded 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jones with the teachings of Hirabayashi and make the plug (“104”) have a sufficiently large length from the side so as to protrude from the main body in order to pull out the plug (“104”) from the main body. In this modification, the protruding portion would correspond to the claimed cap portion.

With respect to claim 4, as recited in the rejection of claim 1, Jones as applied to claim 1 above teaches that the external surface of the plug (“the central component 104”) is in contact with but is separated from the main body composed of outer components 72, 76, 84, 92, and the limitation “less than 10 thousandths of an inch” encompasses zero, thus John teaches the claim.

With respect to claim 5, even if Jones as applied to claim 1 above does not specifically mention a block portion and a shaft portion in the support member, since claim does not specific structural difference from those portions, one of ordinary skill in the art would inherently consider that the middle portion of the support member (“104”) with respect to the longitudinal direction corresponds to the block portion and the portion between the cap portion and the block portion corresponds to the shaft portion.

With respect to claim 6, Jones as applied to claim 1 above further teaches that the cap portion of the first plug (“104”) is connected to the segments of the main body by links (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]), but does not specifically teach that the links are configured to break or to be cut.
However, even though Jones only mentions using keyway grooves and/or magnets for removably coupling the components, Jones further teaches that the invention is not particularly limited to a mechanism by which the components are connected to maintain a shape (Pa [0041]), and each of the components 72, 76, 84, 92, 104 of the mandrel 70 may be formed as a single piece, or alternatively, may include a plurality of segments permanently or removably coupled to form a component using a protrusion 116 and/or a hole, a plurality of magnets, or with cables embedded within each segment (Pa [0044]). Therefore, one would have found it obvious to replace the magnets with the embedded cables for the purpose of connecting the components to maintain a shape.
Furthermore, Jones teaches removing each of the components for disassembly of the components (Pa [0052]), and further teaches that one or more of the components 72, 76, 84, 92, 104 may include a one or more cables arranged within the component and extending at least partially over the length of the mandrel 70 to improve the strength of the component and also allow for easier removal of a particular piece (Pa [0047]). That is, Jones implies breaking the embedded cables in the component for the purpose of removal of a particular piece therein. Therefore, in the modified mandrel the 

With respect to claim 7, Jones as applied to claim 1 above further teaches that the cap portion of the first plug (“104”) is connected to the segments of the main body by magnets (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]) inherently configured to release when the segments are subjected to the threshold applied force, and to reengage for reuse of the mandrel.

With respect to claim 8, Jones as applied to claim 7 above further teaches that the cap portion of the first plug (“104”) and the main body has one or more pin-to-hole assembly devices (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]) for inherently realigning the magnets when the mandrel is reassembled.

With respect to claim 11, Jones as applied to claim 1 above further teaches that adjacent segments (“components”) of the main body are connected by links (“keyway grooves and/or magnets”) (“the first component, second component, and center component are removably coupled to one another using keyway grooves and/or magnets.”, Pa [0011]), but does not specifically teach that the links are configured to break when the segments are subjected to an external force, the links and the segments being comprised of the same material.

Furthermore, Jones teaches removing each of the components for disassembly of the components (Pa [0052]), and further teaches that one or more of the components 72, 76, 84, 92, 104 may include a one or more cables arranged within the component and extending at least partially over the length of the mandrel 70 to improve the strength of the component and also allow for easier removal of a particular piece (Pa [0047]). That is, the links and the segments are made of the same material, the cables, and Jones implies breaking the embedded cables in the component for the purpose of removal of a particular piece therein. Therefore, in the modified mandrel the embedded cables between the components would be configured to break or be cut for the purpose of disassembly of the components.

With respect to claim 21, since Jones as applied to claim 1 above teaches that each of the plurality of separable segments is connected to an inner face of the cap .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Hirabayashi (US 2019/0118420) as applied to claim 1 above, and further in view of Register (US 2017/0100859-of record).

With respect to claim 2, Jones as applied to claim 1 above teaches the first plug (“a center component 104”), and further teaches that the component 104 may include a plurality of segments permanently or removably coupled to form a component (Pa [0044]), but is silent to a second plug connected to the second end of the main body and configured to support the main body.
In the same field of endeavor, mandrel for composite part curing, Register teaches that the mandrel 100 includes a tool segment 106 comprising a plurality of components 110 to create a central opening, and an expander 109 in the central opening and an actuator 111 is provided to move the expander 109 into the central opening causing the plurality of components 110 to expand the housing 104 and to retract the expander 109 from the central opening causing the plurality of components 110 to collapse the housing 104. (Pa [0032]), and further teaches the mandrel 100 including a plurality of tool segments 106 connected to each other such that the actuator 111 moves respective expanders into respective central openings of the plurality of tool segments 106 causing respective plurality of components to expand the housing 104 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jones with the teachings of Register so that the one would provide a plurality sets of the components 72, 76, 84, 92 sequentially connected each other, and substitute the expanders 109 and the actuator 111 for the center component 104 in order to move respective expanders into respective central openings for the purpose of respective collapsing the respective set of the components 72, 76, 84, 92. In this modification, the first expander which is connected to the first end would correspond to the first plug and the last expander which is connected to the second end would correspond to the second plug.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record) in view of Hirabayashi (US 2019/0118420) as applied to claim 1 above, and further in view of Engwall et al. (US 2005/0230552-of record).

With respect to claim 9, Jones as applied to claim 1 above is silent to the main body having a non-linear core axis extending from the first end to the second end.
In the same field of endeavor, mandrel for fabricating stringers, Engwall teaches that the mandrel could have any shapes to conform to any shaped stringers and the mandrel may be bent somewhat to fit within and conform with channels defined by a preformed stringer that may not be linear, such as curved or piecewise linear channels (Pa [0026]).
.

Claims 18-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0339661-of record).

With respect to claims 18 and 19, Jones teaches a mandrel (“70”, Pa [0040] and Fig. 4) for manufacturing a composite tube (“The spar 30 is manufactured by layering multiple plies of one or more pre-preg materials around a mandrel having a length at least equal to the spar 30.”, Pa [0040]) comprising: 
a plurality of segments (“an upper component 72”, “a leading edge component 76”, “A lower component 84”, and “the trailing edge component 92”, Pa [0040] and [0041]),
a linkage device (“keyway grooves and/or magnets”, Pa [0041] and “the component 104”, Pa [0042]) connecting the segments to form a main body having first and second ends, the linkage device includes links (“keyway grooves and/or magnets”) (“the adjacent sides of the upper component 72, leading edge component 76, lower component 84, and trailing edge component 92 are removably coupled using keyway grooves and/or magnets”, Pa [0041]),
wherein the main body has an outer shape corresponding to an inner shape of a composite tube section to be manufactured (“the mandrel 70 includes a plurality of 

Jones teaches keyway grooves and/or magnets to removably couple the plurality of the segments (“the components 72, 76, 84, 92”) (Pa [0041]), but does not teach links configured to break or be cut.
However, even though Jones only mentions using keyway grooves and/or magnets for removably coupling the components 72, 76, 84, 92, Jones further teaches that the invention is not particularly limited to a mechanism by which the components are connected to maintain a shape (Pa [0041]), and each of the components 72, 76, 84, 92, 104 of the mandrel 70 may be formed as a single piece, or alternatively, may include a plurality of segments permanently or removably coupled to form a component using a protrusion 116 and/or a hole, a plurality of magnets, or with cables embedded within each segment (Pa [0044]). Therefore, one would have found it obvious to replace the magnets with the embedded cables for the purpose of connecting the components to maintain a shape.


Note that the limitation “during a composite curing process” in line 8 is an intended use since the mandrel of Jones is capable of the claimed operation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

With respect to claim 20, Jones as applied to claim 18 above teaches that the linkage device includes a plug (“a center component 104”) connected to one of the first and second ends of the main body (Fig. 4), but does not specifically teach that the links (“the embedded cables”) connect the segments (“components”) to the plug (“104”).
Jones further teaches that the center component 104 may be configured such that a portion engages each surrounding component, for example, a first protrusion 106 and a second protrusion 108 extend from opposite planar surfaces of the center component 104 to interlock with a portion of the upper and lower components 72, 84 (Pa [0042]), and as recited above, teaches using a protrusion 116 and/or a hole, a plurality of magnets, or with cables embedded within each segment to couple the segments (Pa [0044]).
Thus, one would have found it obvious to replace a portion which engages each surrounding component with the embedded cables for the purpose of engaging the plug (“104”) with each surrounding segments (“components”).

With respect to claims 22, Jones as applied to claim 18 above further teaches that one or more of the components 72, 76, 84, 92, 104 may include a one or more cables arranged within the component and extending at least partially over the length of the mandrel 70 (Pa [0047]). Therefore, the modified mandrel in which the components are connected by the embedded cables therein would be inherently a single unitary structure.

With respect to claims 23, Jones as applied to claim 18 above further teaches that one or more of the components 72, 76, 84, 92, 104 may include a one or more cables arranged within the component and extending at least partially over the length of the mandrel 70 (Pa [0047]), and in the modified mandrel the components are connected by the embedded cables. Thus, the links and the segments are made of the same material, the cables.
Note that claims including “additive manufactured” are considered product–by-process claims. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.